Citation Nr: 0300300	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  96-40 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hypertrophy of 
the right testicle with chronic epididymitis, currently 
rated as 10 percent disabling. 

2.  Entitlement to an increased rating for a varicocele of 
the left testicle, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The evidence does not demonstrate that service-
connected disability necessitates continuous intensive 
management of urinary tract infections or results in more 
than two episodes of urinary tract infections per year 
requiring drainage 

3.  The evidence does not demonstrate that service-
connected disability results in such voiding dysfunction 
as to require the wearing of absorbent materials; daytime 
voiding intervals between one and two hours, nightly 
voiding of three to four times, or continuous 
catheterization.    

4.  There are no extraordinary factors associated with the 
service-connected genitourinary disorders productive of an 
unusual disability picture such as to render application 
of the regular schedular provisions impractical.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertrophy of the right testicle with chronic 
epididymitis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a, 4.115b, 
Diagnostic Code (DC) 7525 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
a varicocele of the left testicle are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.115a, 4.115b, DC 7525 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by rating 
decision dated in January 1996, statement of the case 
dated in June 1996, and a supplemental statement of the 
case dated in August 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include VA clinical records dated through an 
April 2002 VA genitourinary examination, has been obtained 
by the RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board 
notes that an August 2002 letter accompanying the 
supplemental statement of the case notified the veteran of 
the type of evidence necessary to substantiate the claim.  
This letter also essentially informed him that VA would 
assist in obtaining identified records, but that it was 
the veteran's duty to supply sufficient information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history 
of the veteran's disorder in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In rating a disability that is not listed in the Ratings 
Schedule, it is permissible to rate that disability under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an 
unlisted condition, codes for similar disorders or that 
provide general descriptions that encompass many ailments 
should be considered.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In deciding which diagnostic code is 
"closely related" to the unlisted condition, the following 
three factors may be taken into consideration:  (1) 
whether the functions affected by the condition are 
analogous; (2) whether the anatomical location of the 
condition is analogous; and (3) whether the symptomatology 
of the condition is analogous.  Lendenmann v. Principi, 3 
Vet. App. 345, 350-51 (1992).

Chronic epididymo-orchitis, absent tubular infections, is 
rated on the basis of urinary tract infections.  
38 C.F.R. § 4.115b, DC 7525. 

Injuries to the prostate gland, infections, hypertrophy, 
post-operative residuals are rated on the basis of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7527. 

Urinary tract infections (38 C.F.R. § 4.115a) requiring 
long-term drug therapy, one to two hospitalizations per 
year and/or requiring intermittent intensive management 
warrant a 10 percent rating.  Urinary tract infections 
where the evidence shows recurrent symptomatic infection 
requiring drainage and frequent hospitalization (greater 
than two times per year) and/or requiring continuous 
intensive management warrant a 30 percent rating.  Id.

Voiding dysfunction (38 C.F.R. § 4.115a) manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring 
the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
warrants a 60 percent disability rating.  Such disability 
requiring the wearing of absorbent materials which must be 
must be changed 2 to 4 times per day warrants a 40 percent 
disability rating.  A 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials 
which must be changed less than two times a day. 

Urinary frequency with a daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night, warrants a 10 percent rating, with a daytime 
voiding interval between one and two hours, or; awakening 
to void three to four times per night, warrants a 20 
percent rating, and with daytime voiding interval less 
than one hour, or; awakening to void five or more times 
per night, warrants a 40 percent rating.  Id.

Obstructive voiding symptomatology with or without 
stricture disease requiring dilatation one to two times 
per year warrants a noncompensable evaluation. Marked 
obstructive voiding symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or a 
combination of: post void residuals greater than 150 cc; 
uroflowmetry, with a marked diminished peak flow rate 
(less than 10 cc/sec); recurrent urinary tract infections 
secondary to obstruction; or stricture disease requiring 
periodic dilatation every two to three months, warrants a 
10 percent rating and urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  Id.

With the above criteria in mind, the pertinent facts will 
be briefly summarized.  The service medical records reveal 
treatment for testicular pain with evidence of a 
varicocele and small hydrocele.  After service, a VA 
examination conducted in July 1966 showed a "moderate" 
left varicocele and hypertrophy of the right testicle.  
Thereafter, service connection for hypertrophy of the 
right testicle and moderate varicose veins of the left 
testicle was granted by a September 1966 rating decision.  
A 10 percent rating was assigned for each disability.  
Epididymitis was added to the service-connected disability 
of the right testicle by rating decision dated in June 
1968, but the 10 percent rating was continued.  An October 
1979 Board decision confirmed and continued the 10 percent 
ratings, as did a March 1987 rating decision.  

The pertinent evidence of record includes reports from a 
December 1995 VA genitourinary examination.  At that time, 
the veteran described a four to five month history of 
urinary frequency with incontinence and occasional right 
testicular discomfort.  Examination of the genitalia at 
that time was normal except for a "very mild bilateral 
hydrocele."  

The most recent pertinent evidence is contained in reports 
from an April 2002 VA genitourinary examination, at which 
time the veteran described urinary hesitancy, decrease of 
stream, dysuria and nocturia of twice per night.  He did 
not describe any incontinence and there was no history of 
urinary tract surgery or infections or renal colic or 
nephritis.  There was no history of catheterization, 
dilations, or drainage procedures.  Upon examination of 
the genitals, there were no lesions or uretheral 
discharge.  The epididymis and spermatic cord were soft.  
No varicoceles were palpable or visible, and there were no 
testicular masses.  Urinalysis was within normal limits.  
The assessment was history of lower urinary tract 
symptoms, most probably secondary to prostate obstruction.  

Applying the pertinent legal criteria to the facts 
summarized above, the Board notes initially that as the 
most recent VA genitourinary examination did not reflect a 
history of urinary tract infections, much less a current 
urinary tract infection, increased compensation under DCs 
7525 is precluded.  The Board notes that while it is in 
agreement with the diagnostic code (DC 7525) chosen by the 
RO to rate the service connected genitourinary conditions 
given the functioning, location on the body and 
symptomatology involved with the service-connected 
disability pursuant to Lendenmann, it has also considered 
other potentially applicable codes, to include DC 7527 on 
the basis of voiding dysfunction.  The most recent VA 
examination, however, clearly indicated that there was no 
urinary incontinence, much less such incontinence as to 
require the use of absorbent materials.  It was also 
specifically noted on this report that catheterization has 
not been required.  Finally, while the record does contain 
reference to nocturia, this most recently was said to be 
limited to two occasions per night.  Such symptomatology 
would be adequately reflected by the 10 percent rating 
currently assigned, as a 20 percent rating for urinary 
frequency would require three to four nightly voiding 
episodes under 38 C.F.R. § 4.115a.  

Also considered by the Board were the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will 
be assigned.  To this end, the Board notes that neither 
frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected 
genitourinary disorders is demonstrated, nor is there any 
other evidence that theses conditions involve such 
disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).
 
In making the above determination, the Board has 
considered the "positive" evidence represented by the 
assertions that the current level of disability associated 
with the service-connected genitourinary disorders is more 
severe than is reflected by the 10 percent ratings 
currently assigned.  However, the probative weight of this 
uncorroborated evidence is overcome by the more objective 
"negative" clinical evidence, particularly the reports 
from the April 2002 VA examination.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As such, the Board concludes 
that the claims must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertrophy of the right testicle with chronic 
epididymitis is denied.  

Entitlement to a rating in excess of 10 percent a 
varicocele of the left testicle is denied. 


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

